Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending and claims 1, 9, 11, 12, and 17 are amended. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Actuation mechanism in claim 4, 13, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 6-7, 11, 13, 15-16 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Howeth (U.S. 2007/0240887).

With respect to claims 1-3, and 11 Howeth discloses a system/method for cooling a cooking appliance to aid in fire suppression (figure 1 and abstract), comprising:
a fuel delivery path (figure 7, from 77 to 72) extending from a source of cooking fuel (77) to a heating element (72) of the cooking appliance;

a valve assembly (78) operatively associated with the fuel delivery path and the source of cooling agent (paragraph 0028), the valve assembly having:
a first position permitting fluid communication between the source of cooking fuel and the burner through the fuel delivery path, while preventing fluid communication between the source of cooling  agent and the burner through the fuel delivery path (summary of invention); and
a second position preventing fluid communication between the source of cooking fuel and the burner through the fuel delivery path, while permitting fluid communication between the source of cooling agent and the burner through the fuel delivery path in the event of a fire (summary of invention),
wherein the heating element is located within a cooking volume of the cooking appliance (the noted volume of above the stove top being the cooking volume), and the heating element is configured to cool oil in the cooking volume without adding any coolant to the oil (paragraph 0027 discloses the application of carbon dioxide as the suppressant, noting that the effect of CO2 on the system would cool the fire of the oil, and as understood would not be confided to be added to the oil (being a gas application not being injected into the oil but about the cooking device of the oil, it is noted that if soda water was used and a lid was on the device holding the oil, the water would not get over the lid and would also cool the oil by cooling the device)
With respect to claims, 4 and 13 discloses an actuation mechanism (paragraph 0008, the actuated by sensors, reading as an actuator) operatively associated with the valve assembly for moving the valve assembly from the first positon to the second position (paragraph 0008).

With respect to claims 7 and 16, Howeth discloses the actuation mechanism is operatively associated with a condition sensor (abstract, heat/smoke sensor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howeth in view of Zlatintsis (U.S. 2015/0231432).
With respect to claims 5, 14, Howeth discloses the actuation mechanism but does not disclose the actuation mechanism is mechanically actuated.
Zlatintsis discloses, figures 1 and 2, a valve actuating element 4 with a cable 3 to the coupling unit 7 which allows for the valve to open, noting that the use of a tensioned cable is used to physically actuator the valve (paragraph 0049). Noting that such a system can be applied at no high production cost and no increased risk to component failure that the operational reliability of the extinguishing system is likewise to become impaired (paragraphs 0009 and 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invitation to utilize the mechanically actuated valve as disclosed by Zlatintsis into the system of Howeth for actuating their valve, as noted such actuation devices are known to be used in . 

Claim 14, 6-7, 8, 11-13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howeth in view of Luebke (U.S. 4,898,151) and Froeberg (DK200000132U4).
With respect to claims 1-3, 11, and 17-18 Howeth discloses a system/method for cooling a cooking appliance to aid in fire suppression (figure 1 and abstract), comprising:
a fuel delivery path (figure 7, from 77 to 72) extending from a source of cooking fuel (77) to a heating element (72) of the cooking appliance;
a source cooling agent (79, being from a noted canister) selectively in fluid communication with the fuel delivery path (abstract/summary of invention); and
a valve assembly (78) operatively associated with the fuel delivery path and the source of cooling agent (paragraph 0028), the valve assembly having:
a first position permitting fluid communication between the source of cooking fuel and the burner through the fuel delivery path, while preventing fluid communication between the source of cooling  agent and the burner through the fuel delivery path (summary of invention); and
a second position preventing fluid communication between the source of cooking fuel and the burner through the fuel delivery path, while permitting fluid communication between the source of cooling agent and the burner through the fuel delivery path in the event of a fire (summary of invention). However, Howeth fails to disclose the heating element is located within a cooking volume (not the above 102 is being taken as broadest reasonable interpretation, this rejection is taking the meaning as applicant is showing in their specification where the cooking volume is the volume within the oil itself) of the cooking appliance, and the heating element is configured to cool oil in the cooking 
Luebke, figures 1-3, disclose using a gas heating space, heating tubes 90, which allow the oil within 30 to be heated, abstract, further noting that a cooling gas is used to the flow passage to adjustably lower the temperature of said gas (claim 2) noting that the gas is air. 
Froeberg discloses (see attached English translation) immersing a hollow metal element into burning oil with a cooling water to transport heat away from the oil to extinguish the fire). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the system of Howeths fire suppression to burners into that of Luebke, allowing the gas line of Luebke to be turned off and water applied therein, this would have been obvious as disclosed by Froeberg as the application of water to the hollow metal tubes of Luebke would allow the system to cool and further assist in fire suppression of the device of Luebke. The combination thus being using the gas turn off an inclusion of Howeth in an oil fryer to suppress a fire in Luebke (as is disclosed the case when water is supplied as a cooling agent to the interior fluid conduit within the oil as disclosed by Froeberg). 
With respect to claims, 4 and 13 Howeth as modified discloses an actuation mechanism (paragraph 0008, the actuated by sensors, reading as an actuator) operatively associated with the valve assembly for moving the valve assembly from the first positon to the second position (paragraph 0008).
With respect to claims 6, 15, and 20 Howeth as modified discloses the actuation mechanism is electrically actuated (being done via a signal from a heat/smoke sensor connected to a control circuit, abstract).
With respect to claims 7 and 16, Howeth as modified discloses the actuation mechanism is operatively associated with a condition sensor (abstract, heat/smoke sensor).
. 

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howeth as modified in the rejection of claim 17 and further in view of Zlatintsis (U.S. 2015/0231432).
With respect to claim 19, Howeth discloses the actuation mechanism but does not disclose the actuation mechanism is mechanically actuated.
Zlatintsis discloses, figures 1 and 2, a valve actuating element 4 with a cable 3 to the coupling unit 7 which allows for the valve to open, noting that the use of a tensioned cable is used to physically actuator the valve (paragraph 0049). Noting that such a system can be applied at no high production cost and no increased risk to component failure that the operational reliability of the extinguishing system is likewise to become impaired (paragraphs 0009 and 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invitation to utilize the mechanically actuated valve as disclosed by Zlatintsis into the system of Howeth for actuating their valve, as noted such actuation devices are known to be used in kitchens (Z: paragraph 0015) and would allow for a cost effective and reliable actuation method for actuation the valve of the system of Howeth. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howeth as modified in claim 9 and further in view of Rennie (U.S. 2017/0014657).
With respect to claim 10, Howeth discloses a canister for containing the fluid to be used in the cooling, but fails to disclose plural sources of fire suppression agent are in fluid communication with the valve assembly. Rennie, figure 1, discloses multiple source bottles of fire suppression agent (1a and 2 1bs). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple canisters (sources of fire suppression agent) into the 
Response to Arguments/Amendments
	The Amendment filed (10/15/2021) has been entered. Currently claims 1-20 are pending and claims 1, 9, 11, 12, and 17 are amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (07/21/2021). The examiner however, did include a further rejection based on the amendments to show the narrower meaning of cooking volume being taken by the applicant. 
	Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. The examiner notes that there is no more Double Patenting. The examiner notes that applicant does not agree with the terms involving means-plus-function, examiner disagrees the two noted terms are 112(f) as noted by the 3-pring analysis, see MPEP 2181, were the generic terms of mechanism and element are modified by the functional language of actuation and heating, noting that there is no further structure in the claims (or materials/ acts) being claimed that are sufficient for the two limitations. 
	Applicant makes the assertion that Howeth does not disclose “the heating element is located within a cooking volume of the cooking appliance and the heating element is configured to col oil in the cooking volume without adding any coolant to the oil” but does not make the argument how Howeth does not read on that, please note the above 102 rejection. The examiner notes, from applicants specification, that they intend cooking volume not to be the space above an object being the volume something can be cooked in (such as the volume above an ovens burner) but that of a volume of cooking oil, as such a rejection is further made in response to applicants narrowed specification. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752